(In response to application for re-hearing.)
WALKBB, J.
It is insisted in the application for a rehearing that the defense of contributory negligence could be made under the general issue. The scope of that plea is prescribed by the statute. It puts in issue “all the material allegations of the complaint.” — Code of 1886, § 2675. Of this statutory plea it was said in Petty v. Dill, 53 Ala. 645: “ It cast on the plaintiffs the onus of proving every material allegation of the complaint; it limited the defense to evidence in disproof of them. No matter in avoidance of the *428allegations of tbe complaint, or in excuse or justification of tbe wrongful act imputed to tbe defendant, was witbin tbe issue found. All sucb matters tbe statute required to be specially pleaded. ... If it was intended to confess and avoid, . , tbe matter of avoidance should bave been specially pleaded. Tbe general denial of tbe allegations of tbe complaint was not sufficient to put it in issue.” It is well settled, that any defense, special in its nature, or reaching beyond a mere denial of the material allegations of tbe complaint, is required by tbe statute to be presented by a special plea. — Howland v. Wallace, 81 Ala. 238; Daniel v. Hardwick, 88 Ala. 557; Slaughter v. Swift, 67 Ala. 494. Tbe question, then, is, does a statement of a cause of action based upon tbe charge that tbe defendant was negligent, involve the assertion that no negligence on tbe part of tbe plaintiff proximately contributed to tbe injury of which be complains, so that a mere denial of tbe allegations of tbe complaint casts tbe burden on tbe plaintiff to show that be was not guilty of contributory negligence? As shown in tbe opinion already delivered in this case, this court lias several times decided that contributory negligence is in its nature defensive, and that it is not incumbent on tbe plaintiff in tbe first instance to negative tbe 'defense either in bis pleading or in bis proof. Contributory negligence is none the less defensive because the proof of it is disclosed in tbe evidence which tbe plaintiff himself offers in support of tbe charge that tbe defendant was negligent. The ruling in North, Birmingham Street Railway Co. v. Calderwood, 89 Ala. 254, that tbe burden of proving contributory negligence is not on the defendant when it is shown by tbe evidence introduced by tbe plaintiff, has not been adhered to. Tbe rule on this subject which -we regard as correct is thus stated in a later case; “Tbe onns in this- regard is in all cases on tbe defendant, though plaintiff’s evidence sometimes relieves from tbe necessity of discharging it.” — Geo. Pac. Railway Co. v. Davis, 92 Ala. 312. Tbe defendant need not introduce evidence in support of a special plea, if tbe evidence introduced by tbe plaintiff has already established tbe defense. But tbe source from which tbe evidence to support a defense comes does not determine that it was not purely defensive matter, and available only under a special plea, or that tbe burden to prove it was not on tbe defendant. Tbe term “contributory negligence,” instead of implying sucb a denial of tbe material allegations of tbe complaint as is made by pleading tbe general issue, implies just tbe contrary. Tbe theory of this special defense is, that tbe de*429fendant was negligent, but that the negligence of the plaintiff conduced to the injury complained of. The defense is in the nature of a confession and avoidance. It may be fully made out without denying a single allegation of the complaint. The pith of it is, that admitting that the defendant was negligent as charged, yet the plaintiff is not entitled to recover because his own negligence proximately contributed to the injury. The plea of contributory negligence, when standing by itself, admits the negligence charged in the complaint. — L. & N. R. R. Co. v. Hall, 87 Ala. 708; Carter v. Chambers, 79 Ala. 229; Geo. Pac. Railway Co. v. Lee, 92 Ala. 270. Now, the very essence of the general issue is a denial of all the material allegations of the complaint. "When negligence is counted on, the fact of negligence is certainly denied by the general issue. The same words can not at once be a denial and an admission of the same thing. The statutory general issue does not palter in a double sense. It does not admit what it denies. True, it was said in Government St. R. R. Co. v. Hanlon, 53 Ala. 70, that the defense of contributory negligence was available under the general issue. The statement of this proposition was not necessary to the decision in that case. It is stated in the report that the record did not disclose upon what pleas the case had been tried. Such being the case, as it appeared that the defense of contributory negligence was considered without objection on the trial, it could have been presumed, in favor of the correctness of the rulings of the lower court, that the defense was presented by a special plea. — Brinson v. Edwards, 94 Ala. 447. The proposition, however, that the defense of contributory negligence could have been availed of under the general issue, was simply asserted without discussion or argument, and the only authority cited in support of it was Steele v. Burkhardt, 104 Mass. 59. The ruling of the Massachusetts court in the case cited is put upon the ground that the plaintiff’s allegation that the injury happened in consequence of the negligence of the defendant implies that there was no negligence on the part of the plaintiff which contributed to the injury, and throws upon him the burden of proving that he was free from such negligence. It is now well settled in this State that no such implication is involved in the plaintiff’s allegation that the defendant’s negligence caused the injury, and the burden is not primarily on the plaintiff to negative fault on his part. During the sixteen years that have elapsed since the case above cited from 53 Ala. was decided, many phases of the defense of contributory negli*430gence bave been passed on by this court. The proposition that tbat defense is available under the general issue has not been reaffirmed. This court has declined to reaffirm the proposition. — Montgomery & Eufaula R. Co. v. Chambers, 79 Ala. 342. In Rich. & Danv. R. Co. v. Hammond, 93 Ala. 181, it was distinctly recognized, that the defense is .one requiring a special plea to support it. As the nature of the defense has been brought out in clearer light in the later decisions, its distinctive character as a special defense has been fully established. A defense which in its very nature concedes the truth of the charge against the defendant, but avoids the effect of the concession by making a counter charge against the plaintiff, can not reasonably or logically be availed of under a plea which limits the defendant to evidence in disproof of the charge made in the complaint. We adhere to the ruling that the defense of contributory negligence must be made by a special plea. On this point the case of Government St. R. R. Co. v. Hanlon, supra, must be overruled.
Our attention has been called to several cases in which the defense of contributory negligence was considered by this court, though only the general issue was pleaded. Pryor v. Louis. & Nash. R. R. Co., 90 Ala. 32: Hissong v. Rich. & Danv. R. R. Co., 91 Ala. 514. In neither of those cases did the court notice the point. Nothing was said on the subject. Those cases are not authorities against a proposition which was not mentioned therein in any way. Former decisions are entitled to weight, under the doctrine of stare decisis, only when the proposition in support of which they are cited was considered and passed on.
The deiendant’s pleas, three in number, are set out in their proper place in the record. This court can not indulge the presumption that other pleas were filed, especially as the indulgence of such presumption would involve the imputation of error to the trial court. When the record fails to set out the pleas, but it appears that special defenses were considered by the trial court without objection, to avoid the imputation of error, it may be presumed that such defenses were supported by proper pleas. But when a complaint and pleas thereto are found in the record, there is no more room for a presumption that other and different pleas were interposed, than there would be for a presumption that allegations other than those which the record discloses were added to the complaint by amendment.
It is also insisted that the conduct of the plaintiff on the trial, as disclosed in the bill of exceptions, shows that he *431treated the defense of contributory negligence as duly presented, and that he can not now claim that it was not raised by the pleadings. Conceding that the issues could be enlarged by consent without proper pleading, notwithstanding the rule laid down in Burns v. Campbell, 71 Ala. 294; the question, then, is, does the conduct of the plaintiff show that he consented to treat the defense of contributory negligence as properly presented ? The evidence introduced by the plaintiff was confined to the support of the allegations of the complaint. It showed the position occupied by the plaintiff at the time of the accident, and the circumstances under which the foreman applied the brake. The defendant claimed that the plaintiff was negligent in not keeping hold of the lever while the hand-car was in motion, in not being prepared at all times for the stopping of the hand-car to let regular or extra trains pass, and in not anticipating that the brake might be applied at any time without warning. All the evidence to show that it was safer to hold on to something while the car was in motion, or that it was the duty of those on the car to be prepared at all times for the passage of trains, or that it was not usual to give notice of the application of the brake, was called out by the defendant. The plaintiff did not start either of these inquiries. The bill of exceptions shows that the plaintiff objected to evidence which was jMoperly excluded because the issue of contributory negligence was not presented. Of course, no exception of the plaintiff, which was not sustained, is shown in the defendant’s bill of exceptions. If the plaintiff objected to all the evidence offered by the defendant and admitted on the question of contributory negligence, the defendant’s bill of exceptions would not show that such objection was made. There is nothing in it to show that the plaintiff did not object to any of the evidence admitted against him. It is not to be inferred that the plaintiff did not object because his objections do not appear in the defendant’s bill of exceptions, where it is not to be supposed that they would be noted if they were unavailing. The plaintiff did offer evidence in rebuttal of the evidence introduced by the defendant on the- question of contributory negligence. This did not show that he waived the irrelevancy of the defendant’s evidence on this subject. It is not error to permit the rebuttal of illegal evidence with illegal evidence. — Gibson v. The State, 91 Ala. 64. There is nothing in the introduction of evidence to show that the plaintiff consented to treat the defense of contributory negligence as properly pleaded.
*432It is further insisted that tbe action of the plaintiff in requesting a charge on the subject implies such consent. When the court permits the defendant to make a defense not presented by his pleas, the plaintiff may as effectually protect himself on the trial against this erroneous action of the court by showing the insufficiency of the evidence to support the defense, as by relying, in the appellate court, on the error of the trial court in treating such defense as properly presented. A claim by the plaintiff that the evidence does not support the defense, and his request for a charge to the jury in reference to the evidence on the subject, is not inconsistent with a contention on his part that there is no plea to support such defense, and does not involve a concession or agreement that such defense has been duly pleaded. We do not think that the action of the plaintiff in requesting charge No. 3, given at his instance, shows that he consented to treat the defense of contributory negligence as properly raised.
In the application for a re-hearing it is contended for the first time the plaintiff was not entitled to recover on the second count of the complaint, unless the evidence showed such recklessness on the part of the defendant, its agents or servants, as would avoid the defense of contributory negligence; and that there was no evidence tending to show such recklessness. On the strength of this proposition it is claimed that the general affirmative charge in favor of the defendant as to the second count of the complaint should have been given as requested. The count, in describing the manner in which the brake was applied by the foreman, charges that it was done “negligently, carelessly and recklessly.” The question presented is, does the mere fact that the act is stated to have been reckless put upon the plaintiff the burden of making out such case that his own contributory negligence would not stand in his way of right to recovery ? It has been decided in several cases that a charge that the act complained of was willful, or that it was knowingly done, can not be supported by evidence of mere negligence, not involving willfulness or knowledge of the danger. — L. & N. R. R. Co. v. Johnston, 79 Ala. 436; L. & N. R. R. Co. v. Coulton, 86 Ala. 129; Birmingham Min. R. R. Co. v. Jacobs, 92 Ala. 192; Highland Ave. & B. R. Co. v. Winn, 93 Ala. 306. And it has been held that a plea of contributory negligence to a complaint charging a willful infliction of injury by the defendant is bad on demurrer.' — A. G. S. R. R. Co. v. Frazier, 93 Ala. 45. The word loillful imports that the act to which it refers is done inten-*433-fcionally, purposely. This is not necessarily so with the word reckless. The latter word has a wide range of meaning. In its milder sense it may imply mere inattention to duty— thoughtlessness — indifference, carelessness, negligence; or import a heedless disregard of obvious consequences. Webster’s Int. Diet.
In Harrison v. The State, 37 Ala. 154, the distinction was drawn between the words tuillful and recldess, as employed in reference to criminal acts. It was there said, “The word willful, when employed in penal enactments, has not always the same meaning. In this statute, it is used as the synonym of intentional, or designed — pursuant to intention ox design; without lawful excuse. . . . The word recldess means ‘heedless, careless, rash, indifferent to consequences.’ Now, one may be heedless, rash, or indifferent to results, without contemplating or intending these consequences. As a general rule, there is a wide difference between intentional acts and those results which are the consequence of carelessness,” The same distinction was recognized in a late case. — Johnston v. State, 92 Ala. 82. The distinction is not obliterated when the two words are used in characterizing civil torts instead of crimes. Now, the degree of recklessness which will avoid the defense of contributory negligence is such as implies a willingness or a purpose to inflict the injury complained of — a consciousness that the unwarranted conduct will inevitably or probably lead to wrong and injury.— Ga. Pac. R. Co. v. Lee, 92 Ala. 262. In charging recklessness in general terms, no more is necessarily implied than such mere negligence, thoughtlessness or inadvertence as could not be regarded as the equivalent of intentional wrong, and which, therefore, would be insufficient to overcome the defense of contributory negligence. A plea of contributory negligence can not be regarded as presenting no defense, because recklessness is charged in the complaint, unless it appears from the averments of the complaint that the recklessness charged amounted to more than mere negligence. There is nothing in the averments of the second count of the complaint in this case to show that the word was used in its harsher sense. There was evidence tending to show that the act of the foreman in applying the brake was reckless within the milder meaning of that word as above defined. The averments of the complaint by no means necessarily import that the objectionable act of the foreman was willful.
It is much to be regretted if the defendant has, in consequence of an erroneous statement in a former opinion *434delivered by tbis court, lost any of tbe benefits of a defense wbicb was supposed to be presented by pleading tbe general issue. But since tbe date of tbe decision in wbicb that statement was made, tbis court bas several times so clearly marked tbe scope of tbe statutory plea of tbe general issue, and bas also so fully discussed tbe characteristics of tbe defense of contributory negligence, that it is plain, in view of sucb later adjudications, that tbat defense must be presented by a special plea. We know of no rule tbat would authorize a reversal of tbe case in order to afford tbe defendant an opportunity to file additional pleas. In considering tbe refusal of the trial court to rule as requested by tbe defendant, we can look only to the case as found in the record. We discover no error therein of injury to tbe appellant. Tbe application for a rehearing must be denied.